DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya (JP 63-252613 A, cited by applicant) in view of Hong et al. (US 2004/0055726, hereinafter Hong) and Asuke (US 5,865,240).
Re Claim 1. Matsumiya teaches a method for producing metals or metal alloys, the method comprising: 

transporting, by a feed line (item 1), the casting melt to casting moulds (Fig. 2, item 16) to be filled, 
adding, during the transporting of the casting melt by the feed line, solids (Fig. 1, item 15) to the casting melt; and 
mixing (Fig. 1, item 9) the casting melt with the added solids in a mixing zone (portion of item 1, where item 9 is located) during the transporting of the casting melt by the feed line, and
wherein the feed line is configured as a tube and the mixing zone is in the tube (Fig. 1).  

	Matsumiya does not expressly disclose that melting by a melting apparatus. However, it is inherent to employ a melting apparatus as Matsumiya is using a molten metal.
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsumiya to melt by melting apparatus to produce a molten metal required by Matsumiya.

	Matsumiya fails to specifically teach the mixing is carried out in the mixing zone by an ultrasound sonotrode, and wherein the casting melt and the added solids are excited by ultrasound.

	The invention of Hong encompasses die casting method and apparatus for rheocasting. Hong teaches stirring semisolid material in a tube (Fig. 2, item 2) using ultrasonic waves (item 1, para. 36 & 55).
	The invention of Asuke encompasses rheocasting method and apparatus. Asuke teaches mechanical or ultrasonic agitation can be used to uniformly diffuse fine solid particles in the melt (C1/L10-20).
	In view of Hong and Asuke, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsumiya to employ ultrasound sonotrode to carry out mixing in the mixing zone; since stirring semisolid material in a tube using ultrasonic waves is known (Hong, Fig. 2) and ultrasonic agitation can be use instead of/with mechanical agitation (Asuke).

Re Claim 2. The combination teaches wherein the mixing is carried out during and/or after the addition of the added solids (Matsumiya, Fig. 1).
  
Re Claim 4. The combination teaches wherein supply of the casting melt in the feed line takes place continuously (Matsumiya, Fig. 1).  

Re Claim 5. The combination wherein the added solids are fibres and/or particles (Matsumiya, p. 2).  

Re Claim 6. The combination wherein the fibres include one or more of silicon carbide fibres (Matsumiya, p. 2).  

Re Claim 7. The combination wherein the feed line is thermally regulated (Matsumiya, Fig. 1, items 4 & 5).

Re Claim 8. The combination wherein the casting melt is cooled during the transporting in the feed line until the casting melt has a semisolid state (Matsumiya, abstract).  

Re Claim 9. The combination teaches wherein the added solids are kneaded in the casting melt in the semisolid state in the mixing zone (Matsumiya, abstract).

Re Claim 15. The combination teaches using the metal or the metal alloy for the production of cast parts (Matsumiya, Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references, Hong and Asuke address the new combination of limitations.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/17/2021